Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-777
                       Lower Tribunal No. 20-12986
                          ________________


                         Kingdom of Sweden,
                                  Appellant,

                                     vs.

                           Kawa Saeed Foad,
                                  Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Allison L. Friedman, P.A., and Allison L. Friedman, for appellant.

     Kawa Saeed Foad, in proper person.


Before EMAS, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. Danford v. City of Rockledge, 387 So. 2d 968, 969–70 (Fla.

5th DCA 1980) (“[A]n affirmative defense . . . should not be raised by a

motion for summary judgment prior to raising such defense in an answer.

However, this is a procedural matter that can be waived. It must be timely

raised before the trial court in order to give the trial court the opportunity to

correct itself. It may not be raised for the first time on appeal.”) (citations

omitted); Pensacola Beach Pier, Inc. v. King, 66 So. 3d 321, 326 (Fla. 1st

DCA 2011) (“[Where] Appellants never made [an] argument below, either in

response to Appellees’ summary judgment motions and supporting legal

memoranda, or in a motion for rehearing . . . . [I]t [is] not preserved.”);

Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979)

(finding that absent a transcript, an appellate court cannot conclude that the

trial court’s judgment was unsupported by the evidence or so misconceived

a controlling principle of law as to require reversal).




                                        2